--------------------------------------------------------------------------------

 
Exhibit 10(q)

 
10003
 
 
BOOK 383 PAGE 76 PAGE 1

 


 
Office of Secretary of State
 
I, MICHAEL HARKINS, SECRETARY OF STATE OF THE STATE OF
DELAWARE DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT
COPY OF THE CERTIFICATE OF RESTATED CERTIFICATE OF INCORPORATION
OF CITRUS CORP. FILED IN THIS OFFICE ON THE TWENTY—FOURTH DAY OF
JUNE, A.D. 1986, AT 10 O’CLOCK A.M.

 
AUTHENTICATION:  10864158
DATE:  06/25/1986
4.11":":411
 
111111111111111111111111111111
736175070
 




--------------------------------------------------------------------------------





Book 383 PAGE 77
 


 
 
RESTATED CERTIFICATE OF INCORPORATION OF
CITRUS CORP.


Citrus Corp., a Delaware corporation, the original Certificate of Incorporation
of which was filed on March 21, 1986, HEREBY CERTIFIES that this Restated
Certificate of Incorporation, restating, integrating and amending its
Certificate of Incorporation, was duly proposed by its Board of Directors and
adopted by its sole stockholder in accordance with Sections 242 and 245 of the
General Corporation Law of the State of Delaware, and that the capital of the
Corporation is not being reduced under or by reason of any amendment in this
Restated Certificate of Incorporation.
 
First: The name of the Corporation is Citrus Corp.
 
Second: The address of its registered office in the State of Delaware is the
Corporation Trust Center, 1209 Orange Street in the City of Wilmington, County
of New Castle. The name of its registered agent at such address is the
Corporation Trust Company.
 
Third: The nature of the business, objects and purposes to be transacted,
promoted or carried on by the corporation are:
 
To engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law of Delaware.


Fourth: The aggregate number of shares which the corporation shall have the
authority to issue is One Thousand (1,000) shares of Common Stock and the par
value of each of such shares shall be One Dollar ($1.00). The Common Stock shall
be divided into two classes, designated as Class A Common Stock and Class B
Common Stock. The number of shares of Class A Common Stock authorized to be
issued is Five Hundred (500); and the number of shares of Class B Common Stock
authorized to be issued is Five Hundred (500). Except as otherwise provided in
this Certificate of Incorporation, the shares of each class of Common Stock
shall be identical in every respect and each share of each class shall
participate equally, share and share alike, in all dividends and other
distributions on or with respect to the Corporation's Common Stock, including
distributions in liquidation or dissolution, and such dividends or other
distributions as may be duly declared by the Board of Directors.


(a) Voting. Except as otherwise provided in this Restated Certificate of
Incorporation, each share of each class of Common Stock shall entitle the holder
thereof to one vote on all matters upon which the stockholders of the
Corporation have the right to vote, and all shares of both classes shall be
voted together as one class.










-1-



--------------------------------------------------------------------------------



Book 383 PAGE 78
(b)  Election of Directors. The number of directors of the Corporation shall be
an even number fixed from time to time by, or in the manner provided in, the
bylaws of the Corporation, and shall be fixed initially at six and shall not
exceed six. The directors shall be divided into two classes, Class A Directors
and Class B Directors, consisting of equal numbers. All directors shall be of
equal rank and shall have the same rights, powers, duties and obligations. The
holders of shares of Class A Common Stock shall exclusively, by affirmative vote
of the holders of a majority of the shares of Class A Common Stock at the time
outstanding, elect, remove, accept resignations of, and fill vacancies in the
office of Class A Directors. Any Class A Director may be removed, either with or
without cause, at any time by the affirmative vote of the holders of a majority
of the outstanding shares of Class A Common Stock, and thereupon the term of
such director shall forthwith terminate. If a vacancy occurs in the Board of
Directors with respect to a Class A Director for any reason, the holders of a
majority of the shares of Class A Common Stock at the time outstanding may fill
such vacancy, and any person so chosen to fill such vacancy shall hold office
until the next annual meeting of stockholders and until such director's
successor is elected and qualified or until such director's earlier resignation
or removal. The holders of shares of Class B Common Stock shall exclusively, by
affirmative vote of the holders of a majority of the shares of Class B Common
Stock at the time outstanding, elect, remove, accept resignations of, and fill
vacancies in the office of Class B Directors. Any Class B Director may be
removed, either with or without cause, at any time by the affirmative vote of
the holders of a majority of the outstanding shares of Class B Common Stock, and
thereupon the term of such director shall forthwith terminate. If a vacancy
occurs in the Board of Directors with respect to a Class B Director for any
reason, the holders of a majority of the shares of Class B Common Stock at the
time outstanding may fill such vacancy, and any person so chosen to fill such
vacancy shall hold office until the next annual meeting of stockholders and
until such director's successor is elected and qualified or until such
director's earlier resignation or removal. Holders of one class of Common Stock,
as such, may not vote upon the election, removal, acceptance of resignations, or
filling of vacancies in the office of directors of another class of Common
Stock.


(c)  Voting Powers of Directors. Each class of directors shall have one vote.
The presence at any meeting of one Class A Director and one Class B Director
shall constitute a quorum for the transaction of business. The transaction of
any business at any meeting shall require a quorum and the unanimous vote of
both classes of directors. The vote of each class of directors shall be
determined by agreement among the directors of such class present at the meeting
or, failing such agreement, by the majority vote of such directors.


Fifth: Upon the filing of this Restated Certificate of Incorporation, the
previously issued and outstanding Common Stock of the Corporation, consisting of
1,000 shares of the par value of $1.00 per share, shall be ipso facto changed
and reclassified into 500 shares of Class A Common Stock of the par value of
$1.00 per share and 500 shares of Class B Common Stock of the par value of $1.00
per share.


-2-

 
 

--------------------------------------------------------------------------------


 
 BOOK 383 PAGE 79
 
 
Sixth: The name and mailing address of the incorporator is as follows:
 
 
    
 

 Name  Address
Gary W. Orloff
1200 Travis Street
Suite 1734
Houston, Texas 77002

 
 
 
 
 
 


 


 
 
Seventh: The names and mailing addresses of the persons who are to serve as
directors of the Corporation until the first annual meeting of the stockholders
or until their successors are elected and qualified, are as follows:
 
 
 
 
 Name
  Mailing Address
 
CLASS A DIRECTORS
 D.H. Gullquist
1200 Travis Street
Suite 1600
Houston, Texas 77002
 
 Royston C. Hughes
1200 Travis Street
Suite 1600
Houston, Texas 77002
 
 Richard D. Kinder
1200 Travis Street
Suite 1600
Houston, Texas 77002
 
CLASS B DIRECTORS
 Keith D. Kern
1200 Travis Street
Suite 1600
Houston, Texas 77002
 
 Gary W. Orloff
1200 Travis Street
Suite 1600
Houston, Texas 77002
 
 David G. Woytek
1200 Travis Street
Suite 1600
Houston, Texas 77002
 

 
 
 
Election of directors need not be by written ballot.
 
Eighth: In furtherance and not in limitation of the powers conferred by statute,
the Board of Directors is expressly authorized to make, adopt, alter or repeal
the bylaws of the Corporation.
 
Ninth: The Corporation shall have the right, subject to any express
 
-3-


--------------------------------------------------------------------------------



 
BOOK 383 PAGE 80
 
provisions or restrictions contained in the certificate of incorporation or
bylaws of the Corporation, from time to time, to amend the certificate of
incorporation or any provision thereof in any manner now or hereafter provided
by law, and all rights and powers of any kind conferred upon a director or
stockholder of the corporation by the certificate of incorporation or any
amendment thereof are subject to such right of the Corporation.
 
IN WITNESS WHEREOF, the Corporation has caused its corporate seal to be affixed
hereto and this instrument to be signed in its name by its Vice President and
attested to by its Secretary on May 1, 1986.
 
 
CITRUS CORP.



                                                  By/s/Gary W.Orloff
          Vice President








Attest:


By/s/Peggy B. Manchaca


Secretary


[SEAL]



 
 


 

GWO/767

 
-4-
 




